Z55-/T
                                ELECTRONIC RECORD




COA#       02-13-00073-CR                        OFFENSE:        21.11


           Charles Lee Hodges v. The State of
STYLE:     Texas                                 COUNTY:         Tarrant

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    297th District Court


DATE: 12/18/14                    Publish: NO    TC CASE #:      1181223D




                        IN THE COURT OF CRIMINAL APPEALS


         Charles Lee Hodges v. The State of
STYLE:   Texas                                        CCA#:            258- IS
     APPELLANT^                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE: -X^ A? /, ZLOA^                                 SIGNED:                           PC:

JUDGE:    PC*                                         PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                            ELECTRONIC RECORD